Citation Nr: 1441816	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  13-28 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left eye disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran had active service from July 1954 to June 1956. 

This matter comes before the Board of Veterans' Appeals BVA (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The instant matter was previously before the Board in February 2014, at which time it was remanded for further development.  After considering the requested development, the agency of original jurisdiction (AOJ) readjudicated the Veteran's service connection claim via a July 2014 supplemental statement of the case (SSOC) and denied the claim on the merits.  The case returned to the Board.

The Board has reviewed the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most competent and probative evidence of record demonstrates that the Veteran's left eye disorder, diagnosed as traumatic glaucoma and cataract, neither had its onset in service, nor is related to his active military service, to include recurrent eye infections. 



CONCLUSION OF LAW

The criteria for service connection for a left eye disorder, diagnosed as traumatic glaucoma and cataract, are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006). 

Ideally, VCAA notice should be provided to a claimant before the initial adjudication of the claim by the RO as the agency of original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in a December 2012 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence he needed to submit versus the information and evidence that VA would obtain for him, so on his behalf.  The letter also provided him with the required information pertaining to the assignment of "downstream" disability ratings and effective dates, as well as the type of evidence impacting those determinations, consistent with Dingess/Hartman. No further notice therefore is required. 

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all relevant records concerning this claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs), post-service VA and private medical records, and the report of a January 2013 VA compensation examination, with May 2014 addendum - the latter of which, the Veteran underwent on remand.  In this regard, there was compliance with the February 2014 remand directives, as the RO obtained all outstanding VA treatment records, as well as an addendum opinion to the January 2013 VA examination.

The Veteran therefore has received all required assistance with his claim.

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, continuity of symptomatology is required where the condition noted during service is not shown to be chronic or this is legitimately questionable. 38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this notion of showing continuity of symptomatology since service as an alternative means of establishing entitlement to service connection is limited those diseases specifically denoted as "chronic" under 38 C.F.R. § 3.309(a).  Notably, none of the Veteran's diagnosed left eye disabilities qualify as a chronic disease according to this VA regulation.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, he is not competent to provide evidence as to more complex medical questions such as the etiology of his visual disorders, as is the case here. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

Factual Background 

The Veteran contends that his left eye disorder, variously diagnosed, is attributable to recurrent ocular infections (uveitis) during service. 

Service treatment records reflect that the Veteran entered service with 20/20 vision in the left eye. See July 1954 pre-induction examination.  In June 1955, he was admitted to the hospital for uveitis of the left eye, and discharged from the hospital in November 1955.  The Narrative Summary from November 1955 reported that the Veteran was admitted to the hospital Eye Clinic with a one-month history of blurred vision in the left eye.  There were keratic precipitates present and the vitreous was hazy.  Left eye vision was 20/100.  He was treated with antibiotics and Cortisone and his vision rapidly improved; however, in July, his uveitis recurred and he was restarted on treatment.  It was noted that this happened several times.  The November 1955 Discharge Summary noted that left eye vision was 20/20.  The Veteran's separation examination from May 1956 noted a "normal" clinical evaluation of the eyes, with a notation of a blurred disc margin in the left eye and a history of ocular infection in October 1955.  Left eye vision was 20/25 at the time.  On the contemporaneous Report of Medical History, the Veteran checked "yes" as to having a history of eye problems, but the physician's summary noted that vision was "good" in both eyes. 

Following service, an October 1998 VA treatment report indicated that the Veteran had been referred to the Eye Clinic for possible glaucoma.  

A December 1998 VA Urgent Care note reflected that the Veteran reported having a worsening left eye "problem" for the past 2 weeks. 

A December 1998 VA optometry note reflected a history of open-angle glaucoma of his left eye, and previous conjunctivitis; the Veteran endorsed irritation/redness of the left eye for the past 3 to 4 weeks.  He stated that most of his vision in the left eye was gone, but he noted increased blurriness and itching.  He was diagnosed with mild conjunctivitis. 

A January 1999 VA note reflected a one-year history of left eye only glaucoma.  The diagnosis was elevated intraocular pressure, probably glaucoma. 

In September 1999, visual acuity was reported to be 20/30 OS. See VA Optometry Note, September 21, 1999.  At exam in 1999, traumatic glaucoma was given as cause for condition.  

A September 2008 VA Urgent Care note reflected that the Veteran did not have vision in his left eye due to a motor vehicle accident (i.e., traumatic glaucoma). 

An August 2009 VA optometry noted indicated diagnoses of left eye traumatic glaucoma and cataracts (both eyes), as well as refractive error. 

A December 2010 VA optometry note reflected that the Veteran reported that he lost vision for a couple weeks while in the military but vision was regained (OS). However, after a car accident in 1996, his vision has been hand motion only.

The Veteran was afforded a VA examination in January 2013.  He was diagnosed with left eye traumatic glaucoma and cataracts (both eyes).  The Veteran reported that he lost vision in his left eye during service, but that it subsequently came back.  He denied any history of infection related to this upon questioning.  The examiner stated that the Veteran was "unsure as to detail regarding loss of vision OS overall OS."  The examiner opined that traumatic glaucoma was less likely than not incurred in service.  The examiner reasoned that a May 1956 service treatment record reported visual acuity OS as 20/25.  At VA examination in September 1999, visual acuity was reported to be 20/30.  Since that time, acuity has progressively worsened to current level OS.  At that exam (in 1999), traumatic glaucoma was given as cause and diagnosis for condition, which is not an "infectious" condition.  Additionally, examination in December 13, 2010 reported in history that vision only began to worsen following a car accident in 1996.  The examiner also opined that cataracts were less likely than not incurred in-service, as the cataracts in this case "does not have an infectious etiology and have only been diagnosed since 2009."

A May 2014 VA addendum opinion was obtained pursuant to the Board's remand.  The examiner reviewed the claims file and opined that it was less likely than not that the claimed left eye condition was incurred in or caused by the claimed in-service injury, event or, illness.  The examiner reasoned that the cataract found in the left eye was consistent and comparable to that detected in the right eye and consistent with what is routinely found in age-matched population.  Additionally, military records were reviewed documenting multiple occurrences of uveitis/acute choroiditis OS circa 1955.  Following these occurrences vision remained at a 20/20 level; therefore, the examiner opined that the cataract detected was less likely than not related to his uveitis events documented in the military record.  Additionally, cataracts had only been diagnosed since 2009, whereas uveitis events occurred in 1955.

With respect to glaucoma, the examiner noted that the Veteran's visual acuity was reported to be 20/30 (OS) in September 1999.  Since that time, acuity had progressively worsened to current level OS.  At exam in 1999, traumatic glaucoma was given as cause for condition.  Additionally, examination in December 13, 2010 reported in history that vision only began to worsen following a car accident in 1996.  A VA Optician note from Aug 4, 2003 showed vision to be 20/400 (OS) suggesting worsening glaucoma as cause for visual reduction, OS.  Military record reviewed electronically showing treatment of uveitis OS in 1955 which resolved on multiple occasions to a level of 20/20 acuity OS.  Additionally, treatment was of short duration and no documentation of further complications (e.g., glaucoma) was documented in military record.

Analysis 

As an initial matter, the medical evidence outlined above establishes a current left eye disability, namely, traumatic glaucoma and cataract. See, e.g., January 2013 VA Examination Report.  Moreover, service treatment records show treatment for recurrent left eye infections with decreased/hazy left eye vision.  However, the evidence does not show that a chronic left eye disability developed during or as a consequence of his service.  In this regard, clinical evaluation of the eyes was noted as "normal" upon separation, and as the May 2014 VA examiner pointed out, the Veteran's left eye vision returned to normal (20/20) following each episode of uveitis in-service, and treatment for such was of short duration with no documentation of further complications (e.g., glaucoma) noted in the STRs. 

Post-service, the earliest medical evidence of a left eye disability dates from 1998/1999, at which time the Veteran was diagnosed with traumatic glaucoma following his involvement in an MVA, some 42 years after his service had concluded in 1956.  Notably, left eye cataract was not diagnosed for another 10 years, i.e., 52 years after separation from service.  A lengthy interval of time between the conclusion of service and initial post-service manifestation of a "disability" for which service connection is now being sought is, itself, a factor against finding that the disability was incurred or aggravated in service. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).  Also keep in mind that, regarding this notion of continuity of symptomatology since service, as already explained it does not apply in this case because the Veteran does not have a chronic disability according to 3.309(a).

In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), the Federal Circuit Court cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Still, ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts. Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Moreover, after reviewing the claims file and examining the Veteran personally, the May 2014 VA compensation examiner (and January 2013 examiner) determined the Veteran's current left eye disabilities, to include traumatic glaucoma and cataract, were not related eye infections he had in service and were not otherwise related to his service.  The Board finds this opinion to be highly probative as to the issue of nexus because it was rendered after a comprehensive review of the Veteran's service treatment records, post-service treatment records, and statements from the Veteran; the opinion was also supported by sound rationale.  There are no medical opinions of record to the contrary (i.e., an opinion tending to indicate that the current eye disability is caused by or the result of his service).  For these reasons, the May 2014 VA opinion is assigned great probative value.  

Although the Veteran no doubt sincerely believes that his current bilateral eye disability is the result of his military service, the types of eye disabilities at issue are not simple conditions, rather, medically complex.  So this is not a situation where his unsubstantiated lay statements, alone, can sustain his claim; instead, there has to be supporting medical evidence. See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the Veteran has not been shown to be a medical professional who possesses the requisite training to make medical diagnoses and present opinions regarding their causation and etiology; accordingly, his statements in this regard are entitled to no probative weight. Layno v. Brown, 6 Vet. App. 465 (1994).  

In sum, STRs reflect treatment for several episodes of left eye uveitis/acute choroiditis in 1955, and the Veteran has current disorders affecting the left eye; however, the most competent and probative evidence of record does not show that a chronic left eye disability developed during or as a consequence of his service.  Specifically, the May 2014 VA examiner found that treatment of in-service episodes of uveitis/actuate choroiditis was of short duration and that the infections had resolved without further complications; STRs also showed a clinically normal evaluation of the eyes at separation; post-service treatment for left eye symptoms was not shown until approximately 40 years after service, at which time the Veteran was diagnosed with traumatic glaucoma of the left eye following an MVA; and the highly probative May 2014 VA opinion expressly found that the left eye conditions of traumatic glaucoma and cataract were not incurred in, or related to service.  In this instance, the medical evidence outlined above is not supportive of the claim, conversely, entirely against it.  Because the preponderance of the evidence is against this claim, it must be denied. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER


Entitlement to service connection for a left eye disorder is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


